DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is in response to the communication filed on 05/18/2021.  
3.	After thorough search and examination of the present application and in light of the prior art made of record, claims 1-2, 5-11 and 14-19 (renumbered 1-15) are allowed. Claims 3-4, 12-13 and 20 have been cancelled. 

EXAMINER'S AMENDMENT
4. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney, B. Lance Jensen – Registration No. 68,022 on June 23, 2021.

5.	Please amend the claims, which were filed on 05/18/2021 as follows:

1.	(Currently Amended). A method comprising:
obtaining a code artifact in which the code artifact includes a code snippet [[is]] of a software language of interest, the code snippet including a plurality of syntax errors with respect to the software language of interest;
, wherein identifying the undefined token includes determining that an arrangement characters in the particular line of code matches a regular expression that corresponds to an undefined statement or an undefined expression of the software language of interest;
replacing the undefined token with a dummy code fragment of the software language of interest;
identifying, as fault locations of the code snippet, portions of the code snippet that each have at least one incongruency that relates to a parsing error, one of the fault locations including the particular line of code having the dummy code fragment incorporated therein, wherein identifying the fault locations includes:
building a parse tree of the code snippet that represents syntactic relationships of elements of the code snippet; and
identifying error nodes of the parse tree in which each error node indicates a respective fault location; and
implementing repairs for each identified fault location in which, for each fault location, a respective repair is implemented to correct a corresponding incongruency such that the code snippet is modified into a parsable code snippet.

2.	(Currently Amended). The method of claim [[0]]1, further comprising determining that the code artifact is the code snippet of the software language of interest based on 

3.	(Cancelled). 

4.	(Cancelled).	

5.	(Previously Presented). The method of claim 1, wherein implementing one or more of the repairs includes identifying the one or more repairs based on an error type of the parsing error related to a corresponding incongruency.

6.	(Previously Presented). The method of claim 5, wherein identifying the one or more repairs is further based on a parent node type of parent nodes of error nodes of a parse tree in which the parse tree represents syntactic relationships of elements of the code snippet and in which each error node indicates a different one of the fault locations. 

7.	(Previously Presented). The method of claim 1, wherein implementing one or more of the repairs includes identifying the one or more repairs from a repair template of a precompiled library of specialized repairs in which the repair template indicates which repair to select based on an error type of the parsing error related to a corresponding incongruency. 



9.	(Previously Presented). The method of claim 1, wherein replacing the undefined token with the dummy code fragment includes selecting a dummy expression of the software language of interest as the dummy code fragment in response to determining that the particular line of code includes an undefined expression format.

10.	(Currently Amended). One or more non-transitory computer-readable media configured to store one or more instructions that, in response to being executed by at least one system, cause the at least one system to perform operations, the operations comprising:
obtaining a code artifact in which the code artifact includes a code snippet [[is]] of a software language of interest, the code snippet including a plurality of syntax errors with respect to the software language of interest;
identifying an undefined token in a particular line of code of the code snippet, the undefined token being undefined with respect to the software language of interest, wherein identifying the undefined token includes determining that an arrangement characters in the particular line of code matches a regular expression that corresponds to an undefined statement or an undefined expression of the software language of interest;

identifying, as fault locations of the code snippet, portions of the code snippet that each have at least one incongruency that relates to a parsing error, one of the fault locations including the particular line of code having the dummy code fragment incorporated therein, wherein identifying the fault locations includes:
building a parse tree of the code snippet that represents syntactic relationships of elements of the code snippet; and
identifying error nodes of the parse tree in which each error node indicates a respective fault location; and
implementing repairs for each identified fault location in which, for each fault location, a respective repair is implemented to correct a corresponding incongruency such that the code snippet is modified into a parsable code snippet.

11.	(Original). The one or more non-transitory computer-readable media of claim 10, wherein the operations further comprise determining that the code artifact is the code snippet of the software language of interest based on determining that the code artifact conforms to a grammar of the software language of interest through an elimination based inference.

12.	(Cancelled)	 

13.	(Cancelled)	

14.	(Previously Presented). The one or more non-transitory computer-readable media of claim 10, wherein implementing one or more of the repairs includes identifying the one or more repairs based on an error type of the parsing error related to a corresponding incongruency.

15.	(Previously Presented). The one or more non-transitory computer-readable media of claim 14, wherein identifying the one or more repairs is further based on a parent node type of parent nodes of error nodes of a parse tree in which the parse tree represents syntactic relationships of elements of the code snippet and in which each error node indicates a different one of the fault locations. 

16.	(Previously Presented). The one or more non-transitory computer-readable media of claim 10, wherein replacing the undefined token with the dummy code fragment includes selecting a dummy statement of the software language of interest as the dummy code fragment in response to determining that the particular line of code includes an undefined statement format. 

17.	(Previously Presented). The one or more non-transitory computer-readable media of claim 10, wherein replacing the undefined token with the dummy code fragment includes selecting a dummy expression of the software language of interest as the dummy code fragment in response to determining that the particular line of code includes an undefined expression format.

18.	(Currently Amended). A system comprising:
one or more computer-readable storage media configured to store instructions; and 
one or more processors communicatively coupled to the one or more computer-readable storage media and configured to, in response to execution of the instructions, cause the system to perform operations, the operations comprising:
obtaining a code artifact in which the code artifact includes a code snippet [[is]] of a software language of interest, the code snippet including a plurality of syntax errors with respect to the software language of interest;
identifying an undefined token in a particular line of code of the code snippet, the undefined token being undefined with respect to the software language of interest; 
identifying, as fault locations of the code snippet, portions of the code snippet that each have at least one incongruency that relates to a parsing error, wherein identifying the fault locations includes:
building a parse tree of the code snippet that represents syntactic relationships of elements of the code snippet; and
identifying error nodes of the parse tree in which each error node indicates a respective fault location; and
implementing repairs for each identified fault location in which, for each fault location, a respective repair is implemented to correct a corresponding incongruency such that the code snippet is modified into a parsable code snippet.

19.	(Currently Amended). The system of claim 18, wherein the operations further comprise:

replacing the undefined token with a dummy code fragment of the software language of interest, wherein one of the fault locations includes the particular line of code having the dummy code fragment incorporated therein.

20.	(Cancelled).


Reason for Allowance
6. 	None of the references presented on PTO-892 and IDS teach or fairly suggest the combination of elements, as recited in the independent claims.  
More specifically, the prior art of records does not specifically suggest the “identifying the undefined token includes determining that an arrangement characters in the particular line of code matches a regular expression that corresponds to an undefined statement or an undefined expression of the software language of interest; replacing the undefined token with a dummy code fragment of the software language of interest; identifying, as fault locations of the code snippet, portions of the code snippet that each have at least one incongruency that relates to a parsing error, one of the fault locations including the particular line of code having the dummy code fragment incorporated therein, wherein identifying the fault locations includes: building a parse tree of the code snippet that represents syntactic relationships of elements of the code snippet; and identifying error nodes of the parse tree in which each error node indicates a respective fault location; and implementing repairs for each identified fault location in which, for each fault location, a respective repair is implemented to correct a corresponding incongruency such that the code snippet is modified into a parsable code snippet” as specified by independent claims.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Contact Information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198
06/23/2021.